BRYAN SCHRODER
United States Attorney

KAREN VANDERGAW
JAMES KLUGMAN
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                ) No. 3:19-cr-00117-SLG-MMS
                                         )
                    Plaintiff,           ) COUNT 1:
                                         ) ASSAULT
      vs.                                )   Vio. of 18 U.S.C. §§ 111(a)(1) and (b)
                                         )
JOHNNYLEE PRESTON BURK, a/k/a            ) COUNT 2:
"FELON,"                                 ) ASSAULT
                                         )   Vio. of 18 U.S.C. §§ 111(a)(1)
                    Defendant.           )
                                         )
                                         )

                                 INDICTMENT

       The Grand Jury charges that:

                                      COUNT 1

       On or about July 24, 2019, within the District of Alaska, the defendant,

JOHNNYLEE PRESTON BURK, a/k/a "FELON", intentionally, willfully, and forcibly



      Case 3:19-cr-00117-JMK-MMS Document 2 Filed 10/18/19 Page 1 of 3
assaulted, resisted, opposed, impeded, and interfered with A.M., a person assisting an

officer or employee of the United States in the performance of official duties, and in so

doing inflicted bodily injury upon A.M.

      All of which is in violation of 18 U.S.C. §§ 111(a)(1) and (b).

                                       COUNT 2

      On or about July 24, 2019, within the District of Alaska, the defendant,

JOHNNYLEE PRESTON BURK, a/k/a "FELON", intentionally, willfully, and forcibly

assaulted, resisted, opposed, impeded, and interfered with F.A., a person assisting an

officer or employee of the United States in the performance of official duties, which acts

involved physical contact with F.A.

      All of which is in violation of 18 U.S.C. §§ 111(a)(1).

//

//

//

//

//

//

//

//




                                       Page 2 of 3


      Case 3:19-cr-00117-JMK-MMS Document 2 Filed 10/18/19 Page 2 of 3
      All of which is in violation of 18 U.S.C. §§ 111(a)(1).

      A TRUE BILL.



                                         s/Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        October 16, 2019




                                       Page 3 of 3


      Case 3:19-cr-00117-JMK-MMS Document 2 Filed 10/18/19 Page 3 of 3
